DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Houston on 04/06/2021.

The application has been amended as follows: 

1.  (Currently amended) An integrated optical system for detecting an interference signal generated by an OCT probe, the integrated optical system comprising:
an hermetic package;
an optical bench in the hermetic package;
a detector system attached to the bench and in the hermetic package for detecting the interference signal;
; and
an amplitude detector for detecting a portion of the OCT signal received from the swept laser source.

2.  (Original) A system as claimed in claim 1, wherein the beam splitter system comprises a polarizing beam splitter for directing a first portion of the interference signal of a first polarization to a first interference detector of the detector system and second portion of the interference signal of a second polarization to a second detector of the detector system.

3.  (Currently amended) A system as claimed in claim [[1]] 5, further comprising an amplitude detector for detecting a portion of the OCT signal received from the swept laser source.

4.  (Original) A system as claimed in claim 1, further comprising a k-clock optical reference attached to the bench for spectrally filtering the OCT signal and a k-clock detector for detecting the OCT signal filtered by the k-clock optical reference to generate a k-clock signal.

5.  (Currently amended) An integrated optical system for detecting an interference signal generated by an OCT probe, the integrated optical system comprising:
an hermetic package;
an optical bench in the hermetic package;
a detector system attached to the bench and in the hermetic package for detecting the interference signal;
a beam splitter system attached to the bench and in the hermetic package that couples an OCT signal from a swept laser source to the OCT probe and couples the interference signal from the OCT probe to the detector system; and 


6.  (Original) A system as claimed in claim 1, wherein the swept source comprises a swept laser source.

7.  (Original) A system as claimed in claim 1, further comprising a lens for coupling OCT signal into an optical fiber that transmits the OCT signal to the OCT probe.

8.  (Original) A system as claimed in claim 1, wherein the hermetic package is a butterfly or dual inline package.

9.  (Original) A system as claimed in claim 1, wherein the swept source comprises a swept laser source.

10.  (Currently amended) An integrated OCT system, comprising:

an optical bench in the hermetic package;
a swept source laser system implemented on the optical bench and in the hermetic package for generating an OCT signal;
a detector system attached to the bench and in the hermetic package for detecting an interference signal; and
a beam splitter system attached to the bench and in the hermetic package that couples the OCT signal from the swept laser source through the optical window to an object of interest, couples a portion of the OCT signal to a reference arm, couples light returning from the reference arm to the detector system, and directs light returning from the object of interest to the detector system; and
an amplitude detector attached to the bench for detecting a portion of the OCT signal from the swept source laser system.

11.  (Currently amended) A system as claimed in claim [[10]] 14, further comprising an amplitude detector attached to the bench for detecting a portion of the OCT signal from the swept source laser system. 

12.  (Original) A system as claimed in claim 10, further comprising a k-clock optical reference attached to the bench for spectrally filtering the OCT signal and a k-clock detector for detecting the OCT signal filtered by the k-clock optical reference to generate a k-clock signal.



14.  (Currently amended) An integrated OCT system, comprising:
an hermetic package having an optical window;
an optical bench in the hermetic package;
a swept source laser system implemented on the optical bench and in the hermetic package for generating an OCT signal;
a detector system attached to the bench and in the hermetic package for detecting an interference signal; 
a beam splitter system attached to the bench and in the hermetic package that couples the OCT signal from the swept laser source through the optical window to an object of interest, couples a portion of the OCT signal to a reference arm, couples light returning from the reference arm to the detector system, and directs light returning from the object of interest to the detector system; and


15.  (Original) A system as claimed in claim 10, wherein the beam splitter system comprises only a single beam splitter which is attached to the optical bench.



17.  (Original) A system as claimed in claim 10, wherein the swept source comprises a swept laser source.

18.  (Original) A system as claimed in claim 10, wherein the swept source comprises a gain chip secured to the optical bench and a tunable filter, which is secured to the optical bench.

19.  (Previously presented) A system as claimed in claim 10, further comprising a lens for coupling the OCT signal through the optical window to the object of interest.

20.  (Previously presented) A system as claimed in claim 10, wherein the hermetic package is a butterfly or dual inline package.

21.  (Previously presented) A system as claimed in claim 1, wherein the swept source comprises a swept laser source which is coupled to the bench by polarization maintaining fiber.

22.  (Previously presented) A system as claimed in claim 21, further comprising an input lens structure for coupling light from the polarization maintaining fiber to the beamsplitter system.

23.  (Cancelled) 

Allowable Subject Matter
Claims 1-22 are allowed.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HANSEN whose telephone number is (571)270-1736.  The examiner can normally be reached on Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


JONATHAN M. HANSEN
Primary Examiner
Art Unit 2886



/JONATHAN M HANSEN/Primary Examiner, Art Unit 2886